FILED
                             NOT FOR PUBLICATION                            JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TERENCE JOHN FINCH,                              No. 08-71291

               Petitioner,                       Agency No. A096-107-987

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Terence John Finch, a native and citizen of England, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal

and denying his motion to remand. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We dismiss in part and deny in part the petition for review. We lack

jurisdiction to review the BIA’s discretionary determination that Finch failed to

show exceptional and extremely unusual hardship to a qualifying relative. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      The evidence Finch presented with his motion to remand concerned the

same basic hardship grounds as his application for cancellation of removal. See

Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir. 2006). We therefore lack

jurisdiction to review the BIA’s discretionary determination that the evidence was

insufficient to establish a prima facie case of hardship. See id. at 601.

      Finch’s remaining contentions are unavailing.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   08-71291